Exhibit 10.2

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of October 1,
2009, between Vitesse Semiconductor Corporation, a Delaware corporation (the
“Borrower”) and Whitebox VSC, Ltd., as agent (the “Agent”) under that certain
Loan Agreement, dated as of August 23, 2007 (the “Loan Agreement”), between the
Borrower, the Agent, and the lenders from time to time parties thereto (the
“Lenders”).  Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Loan Agreement.

 

RECITALS

 

WHEREAS, the Borrower and U.S. Bank National Association (the “Trustee”) are
parties to that certain Indenture, dated as of September 22, 2004 (the
“Indenture”), which governs the Borrower’s 1.50% Convertible Subordinated
Debentures due 2024 (the “Notes”).

 

WHEREAS, pursuant to the Indenture, the Borrower has issued Notes in principal
amount of $96,700,000 and certain holders of Notes (the “Forbearing Holders”)
have exercised, or have indicated that they intend to exercise, their rights
pursuant to Section 11.1 of the Indenture to require the Borrower to repurchase
their Notes (the “Forbearing Notes”) on October 1, 2009 (the “Put Repurchase
Date”).

 

WHEREAS, a default has occurred and is continuing under Section 4.1(d) of the
Indenture as a result of the Borrower’s failure to mail a Repurchase Event
Notice (as defined in the Indenture) pursuant to Section 11.3 of the Indenture
and a Repurchase Event Purchase Notice (as defined in the Indenture) pursuant to
Section 11.4 of the Indenture or to file a Schedule TO pursuant to Section 11.7
of the Indenture (the “Notes Existing Defaults”).

 

WHEREAS, the Forbearing Holders assert (and the Borrower disputes) that there
will be an event of default under Section 4.1(c) of the Indenture if the
Borrower fails to repurchase the Forbearing Notes from the Forbearing Holders on
the Put Repurchase Date at a purchase price equal to 113.76% of the principal
amount of the Forbearing Notes (the “Notes Put Repurchase Default” and together
with the Notes Existing Defaults, the “Notes Specified Defaults”).

 

WHEREAS, the Borrower and the Forbearing Holders have entered into Forbearance
Agreements dated as of October 1, 2009 in substantially the form previously
provided by the Borrower to the Agent (each, an “Indenture Forbearance
Agreement”) pursuant to which, the Forbearing Holders have agreed to forbear
from exercising their rights and remedies with respect to the Notes Specified
Defaults for a certain limited period, under the terms and conditions specified
therein.

 

WHEREAS, if the Notes Put Repurchase Default occurs it will result in an Event
of Default under Section 7.1(i) of the Loan Agreement and may also result in an
Event of Default under Sections 7.1(d) and (e) of the Loan Agreement (the “Loan
Specified Defaults”).

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower has requested that the Lenders agree to forbear, and the
Lenders have agreed to forbear, from exercising any rights and remedies that may
arise under the Loan Agreement in the event that the Loan Specified Defaults
occur and are continuing, for the period, and on the terms and conditions,
specified herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1                  Acknowledgement and Reaffirmation.  The Borrower hereby
acknowledges and agrees, that:

 

(a)                                  (i) the Borrower is indebted and liable to
the Lenders in the aggregate principal amount of $30,000,000 in respect of the
Term Loans, plus interest, fees, expenses (including but not limited to
attorneys’ advisors’ and consultants’ fees that are reimbursable under the Loan
Agreement), charges and all other obligations incurred in connection therewith
as provided in the Loan Agreement, and (ii) such amounts outstanding under the
Loan Agreement constitute valid and subsisting obligations of the Borrower to
the Agent and the Lenders that are not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind.  The Borrower and
the Guarantors (the “Loan Parties”) hereby (i) acknowledge and affirm their
obligations under the respective Loan Documents to which they are party,
(ii) acknowledge and affirm the liens created and granted by the Loan Parties in
the Loan Documents and (iii) agree that this Agreement shall in no manner
adversely affect or impair such obligations and/or liens; and

 

(b)                                 the Loan Specified Defaults have not
previously been waived by the Lenders.

 

2                  Forbearance.  Subject to the terms and conditions set forth
herein, from the Effective Date through the earlier of (a) the date on which the
Loan Parties fail to comply with the covenants contained in Section 6 of this
Agreement, (b) the date on which the “Forbearance Period” under and as defined
in the Indenture Forbearance Agreement applicable to them ends, (c) the date of
the commencement by any Loan Party of a voluntary bankruptcy, insolvency,
reorganization or other similar proceeding or the commencement of any similar
non-voluntary case or proceeding with respect to such Loan Party, and (d) 12:00
noon (EST) on October 9, 2009 (the “Forbearance Period”), the Lenders hereby
agree to forbear from exercising any and all rights or remedies available under
the Loan Agreement or applicable law as a result of the Loan Specified Defaults,
but only to the extent that such rights and remedies arise solely as a result of
the occurrence and continuation of the Loan Specified Defaults; provided,
however, that in each case, the Lenders shall be free to exercise any or all
rights and remedies arising on account of any Loan Specified Default at the end
of the Forbearance Period; provided further, that except as expressly set forth
herein, this Agreement shall not operate as a waiver, amendment or modification
of the Loan Agreement.

 

3                  No Waiver of Rights or Remedies.  The Lenders and the Loan
Parties agree that, other than as expressly set forth herein, nothing in this
Agreement, or the performance by the Lenders of their obligations hereunder,
constitutes or shall be deemed to constitute a waiver of any of the

 

2

--------------------------------------------------------------------------------


 

rights or remedies available to the Lenders under the Loan Agreement, the Loan
Documents or any applicable law, all of which are hereby reserved.

 

4                  Representations and Warranties of the Borrower.  The Loan
Parties hereby represent and warrant to the Lenders that:

 

(a)                                                  No Default or Event of
Default exists (or shall exist), to the knowledge of the Borrower, as of the
date hereof (other than the Loan Specified Defaults); and

 

(b)                                                 The execution, delivery and
performance by the Loan Parties of this Agreement has been duly authorized by
all necessary corporate or other organizational action, and do not and will not:
(i) contravene the terms of any of such person’s organizational documents;
(ii) conflict with or result in any breach or contravention of, or result in or
require the creation of any Lien under, or require any payment to be made under
(A) any contractual obligation to which such person is a party or affecting such
person or the properties of such person or any of its subsidiaries or (B) any
order, injunction, writ or decree of any governmental authority or any arbitral
award to which such person or its property is subject; or (iii) violate any
applicable law.  No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any governmental authority or any other person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against the Loan Parties of this Agreement.

 

5                  Representation and Warranty of the Agent and Lenders.  The
Agent and the Lenders hereby represent and warrant to the Borrower that no
Default or Event of Default exists (or shall exist), to the knowledge of the
Agent or such Lender, as of the date hereof (other than the Loan Specified
Defaults); and

 

6                  Covenants.

 

(a) The Borrower shall pay to the Agent on October 1, 2009, the quarterly
interest payment in an aggregate amount of $637,500 due on October 15, 2009
under the Loan Agreement.

 

(b) The Loan Parties shall not incur, create, issue, assume or suffer to exist
any indebtedness for borrowed money other than indebtedness existing on the
Effective Date.

 

(c) The Loan Parties shall not incur, create, assume or suffer to exist any lien
other than (i) liens existing on the Effective Date and (ii) customary liens
incurred in the ordinary course of business and otherwise permitted under the
Loan Agreement.

 

7                  Conditions.  The agreement of the Agent, the Lenders and the
Loan Parties hereunder shall become effective as of the date when the following
conditions shall have been satisfied or waived by the Agent and the Lenders in
their sole discretion (the “Effective Date”):

 

(a) the Agent shall have received counterparts of this Agreement duly executed
by the Loan Parties; and

 

3

--------------------------------------------------------------------------------


 

(b) the Agent shall have received fully executed copies of the Indenture
Forbearance Agreements (which copies may be redacted to omit confidential
information concerning the Forbearing Holders from their respective signature
pages), in form and substance satisfactory to the Agent in its reasonable
discretion.

 

8                  Release.  In partial consideration of the Lenders’
willingness to enter into this Agreement, the Loan Parties hereby release the
Lenders and the Agent and their officers, affiliates, employees,
representatives, agents, financial advisors, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with the Loan Agreement or any other Loan Document
on or prior to the date hereof.

 

9                  Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument

 

10            Effectiveness.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Borrower and the Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

11            APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

12            Entirety.  This Agreement and the Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement,
together with the Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no oral agreements between
the parties.  In the event there is a conflict between this Agreement and the
Loan Documents, this Agreement shall control.

 

13            Severability.  In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

14            Successors and Assigns; Transfers.  This Agreement shall be
binding upon and inure to the benefit of each of the parties and their
respective successors and assigns.  The Lenders may transfer or assign all or
any of Term Loans at any time during the Forbearance Period provided that such
transferee shall agree in writing with the Borrower, as a condition to such
transfer, to be bound by all of the provisions of this Agreement as if they had
been original signatories to this Agreement.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

VITESSE SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

VITESSE MANUFACTURING & DEVELOPMENT CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

VITESSE SEMICONDUCTOR SALES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

VITESSE INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

WHITEBOX VSC, LTD, as Lender and Agent under the Loan Agreement

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

6

--------------------------------------------------------------------------------